In contrast, the action underlying this writ petition is an
                interpleader action initiated by the attorney. In such an action, it is the
                attorney, not his client, who is the plaintiff. Thus, as the plaintiff, the
                attorney is a party to the action and has the right to appeal from any
                adverse final judgement. See NRAP 3A(a). Moreover, in an interpleader
                action, a final, appealable judgment is generally held to be one that grants
                the interpleader request, discharges the plaintiff from further liability,
                and adjudicates the claimants' competing interests in the funds placed
                with the court.   See, e.g., Abex Corp. v. Ski's Enters., Inc., 748 F.2d 513,
                515 (9th Cir. 1984); Custom One—Hour Photo v. Citizens & S. Bank, 345
S.E.2d 147, 148 (Ga. Ct. App. 1986); Scruggs, Millette, PA. v. Merkel &
                Cocke, 763 So. 2d 869, 872 (Miss. 2000); K & S Interests v. Tex. Am.
                Bank/Dallas, 749 S.W.2d 887, 889 (Tex. Ct. App. 1988); see generally 44B
                Am. Jur. 2d Interpleader § 81. Thus, in this case, petitioner has a right to
                appeal from the challenged April 3, 2015, order, which discharged
                petitioner and adjudicated the remaining non-defaulted claimants' claims
                to the interpleaded funds. Because the right to appeal is generally a plain,
                speedy, and adequate legal remedy precluding writ relief, NRS 34.160;
                NRS 34.330; Int? Game Tech., Inc. v. Second Judicial Dist. Court, 124
Nev. 193, 197, 179 P.3d 556, 558 (2008), we decline to consider this writ
                petition. Accordingly, we
                            ORDER the petition DENIED.




                                        Saitta


                                                                I CACI
                                                           Pickering

SURREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A sem
                     cc: Hon. Patrick Flanagan, District Judge
                          Golightly & Vannah, PLLC
                          Maupin, Cox & LeGoy
                          Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                       3
(0) I 947A    420.